Citation Nr: 0725984	
Decision Date: 08/20/07    Archive Date: 08/29/07

DOCKET NO.  03-25 013A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel




INTRODUCTION

The veteran served on active duty from March 1969 to October 
1971.  He died in June 2001.  The appellant is his widow.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2001 rating decision by a Regional 
Office (RO) of the United States Department of Veterans 
Affairs (VA).  In that decision, the RO denied service 
connection for the cause of the veteran's death.  In January 
2005, the Board remanded the case to the RO for further 
development of relevant evidence.


FINDINGS OF FACT

1.  The veteran died from traumatic injuries sustained in a 
fall from the roof of a building.

2.  Malaria that the veteran contracted in service resolved 
within a few years, and was not active at the time of his 
accident and death.

3.  The veteran's death was not causally related to his 
service-connected malaria. 


CONCLUSION OF LAW

The veteran's service-connected malaria was not a principal 
or contributory cause of the veteran's death.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.312 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations address VA's duties to notify and 
assist claimants in the development of evidence relevant to 
their claims for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The Court explained 
in Pelegrini, however, that failure of an agency of original 
jurisdiction (AOJ) (in this case, the RO) to give a claimant 
the notices required under the VCAA prior to an initial 
unfavorable adjudication of the claim does not require the 
remedy of voiding the AOJ action.  The Court stated that it 
is sufficient remedy for the Board to remand the case to the 
AOJ to provide the required notice, and for VA to follow 
proper processes in subsequent actions.  Id.

In the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), the Court held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
19 Vet. App. at 486.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.

In this case, the RO issued the veteran a VCAA notice in July 
2003.  That notice informed the appellant of the type of 
information and evidence that was needed to substantiate a 
claim that the veteran's death was due to a service-connected 
disability.  As the issue on appeal is service connection for 
the cause of the veteran's death, it is not necessary to 
inform the appellant of the type of evidence necessary to 
establish a disability rating or an effective date for the 
benefits sought.  If the cause of the veteran's death is 
found to be service connected, the benefits available to a 
surviving spouse do not depend on the rating for the service-
connected disability.  The effective date of any such 
benefits is based on the date of the veteran's death and the 
date a claim was filed.  Therefore, the Board finds that the 
RO issued the appellant adequate VCAA notice with respect to 
the issue on appeal.

VA has conducted all appropriate development of relevant 
evidence, and has secured all available pertinent evidence, 
including an autopsy report, and a medical opinion dated in 
August 2006.  The appellant has had a meaningful opportunity 
to participate in the processing of her claim.  The Board 
finds that VA has adequately fulfilled its duties under the 
VCAA.  To the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds such error 
to be harmless error that would not reasonably affect the 
outcome of the appellant's claim.

Service Connection for the Cause of the Veteran's Death

The issue before the Board involves a claim of entitlement to 
service connection for the cause of the veteran's death.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service 
connection for the cause of a veteran's death, evidence must 
show that disability incurred in or aggravated by service 
either caused or contributed substantially or materially to 
cause death.  For a service-connected disability to be the 
cause of death, it must singly or with some other condition 
be the immediate or underlying cause, or be etiologically 
related.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but, rather, there must 
have been a causal connection.  38 C.F.R. § 3.312.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a claim, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

The veteran had malaria during service.  Shortly after his 
separation from service in 1971, the veteran claimed, and the 
RO granted, service connection for malaria.

The veteran died in June 2001.  The appellant subsequently 
filed a claim for service connection for the cause of his 
death.  Statements from the appellant, the death certificate 
for the veteran, and the autopsy report, show that the 
veteran died following an accident at his work in office 
building maintenance.  He was on a roof, checking air 
conditioning equipment, when he fell from the roof.  He died 
from multiple traumatic, blunt force injuries he sustained as 
a result of the fall.

The appellant reports that the veteran was having a malaria 
attack in the days preceding and the day of his death.  She 
contends that the malaria attack caused the veteran to be 
dizzy and unstable on his feet, and that he fell from the 
roof because of that dizziness.  She notes that the veteran 
worked on roofs frequently, and asserts that he would not 
have fallen if he had not been ill.

The appellant submitted affidavits from two of the veteran's 
coworkers.  Each coworker indicated that he had spoken with 
the veteran at work in the morning of the day of the 
accident.  The veteran reportedly told each coworker that he 
had been out from work previously because he was having a 
malaria attack.  The veteran stated that he felt a little 
better than before, and would try to work that day.  The 
coworkers both reported that on that morning the veteran 
appeared ill.  They described his appearance as hot, clammy, 
sweaty, and peaked.

The July 2001 autopsy report includes the notation that no 
interpretation was possible for malaria analysis, as there 
were no intact red blood cells present in the postmortem 
blood samples.  In the January 2005 remand, the Board sought 
a medical review of the claims file, including the medical 
evidence, and an opinion as to the likelihood that the 
veteran was having an attack of malaria at the time of his 
accident, and whether such an attack could cause dizziness 
that could cause him to fall from a roof.

In August 2006, a VA physician reviewed the claims file.  The 
physician noted a record of the veteran being treated for 
malaria during service in 1970, and observed that there was 
no evidence that he was ever treated for malaria at any other 
time.  The physician stated that malaria, by its natural 
history, is an acute disease.  He reported that malaria may 
remain in the liver tissue for as much as five years, if 
untreated, but that it does not remain in the system any 
longer than five years.  Therefore, the physician concluded, 
the veteran could not have had malaria, at the time of his 
death, that was related to the malaria that he had in 1970.  
The physician stated the opinion that the malaria that the 
veteran contracted in 1970 had not in any way caused the fall 
that led to his death.

The statements of the appellant and the veteran's coworkers 
provide evidence that the veteran was ill on the day of his 
accident and death, and that the veteran described his 
illness as an attack of malaria.  The appellant has not 
submitted any medical evidence that the illness the veteran 
had at that time was malaria.  There is no medical evidence 
that the malaria that the veteran contracted in service 
continued in recurring attacks over the years until his 
death.  The VA physician's statement, that malaria generally 
does not remain in the system for more than five years, 
constitutes persuasive evidence against a connection between 
the veteran's service-connected malaria and his illness on 
the day of the accident.  The preponderance of the evidence 
is against a finding that the service-connected malaria 
caused, or contributed substantially or materially to cause, 
the veteran's death.  Therefore, the appeal is denied.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is not warranted.  The appeal is denied.




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


